DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Response to Amendment
The amendment of claim 1 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “polyoctylene”, what is it? For purposes of expediting prosecution, it is interpreted as polyoctene. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansems et al (US 2010/0292403).
Ansems discloses a composition consisting of 100 parts by weight of OBC 9000 an ethylene/octene multi-block copolymer, 64 parts by weight of Pellethane 2103-70A a thermoplastic polyurethane, and 8.6 parts by weight of Amplify GR216-g-MA a maleic anhydride grafted polyolefin (example M, table 8); a composition consisting of 100 parts by weight of OBC 9000 an ethylene/octene multi-block copolymer, 61 parts by weight of Pellethane 2103-70A a thermoplastic polyurethane, and 4.1 parts by weight of Amplify GR216-g-MA a maleic anhydride grafted polyolefin (example W, table 10). Pellethane 2103-70A (Estane 2103-70A) has a shore A hardness of 72. Amplify GR216-g-MA is a maleic anhydride grafted ethylene/octene copolymer [0699, 0054, 0675] which reads on a polyethylene, and has a graft content of 0.8wt%. The multi block ethylene/octene block copolymer reads on a polyoctene. 
Claim Rejections - 35 USC § 103
Claim 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansems et al (US 2010/0292403).
Ansems teaches the multi block copolymer has a melt index of 0.01-10g/10 min [0367]. The melt index is measured at 190°C/2.16kg [0618]. The melt index value will be greater than 0.01-10g/10min when measured at 230°C and overlaps the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ansems teaches the modified polyolefin has a melt index of 1-10 g/10 min [0053]. The melt index is measured at 190°C/2.16kg [0618]. The melt index value will be greater than 1-10g/10min when measured at 230°C and overlaps the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763